Case: 1:21-cv-00033-DRC-MRM Doc #: 12 Filed: 08/04/21 Page: 1 of 6 PAGEID #: 334




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT CINCINNATI


EDDIE SAVAGE,

                      Petitioner,                :   Case No. 1:21-cv-33

       - vs -                                        District Judge Douglas R. Cole
                                                     Magistrate Judge Michael R. Merz

EMMA COLLINS, Warden,
 Pickaway Correctional Institution,

                                                 :
                      Respondent.


        SUPPLEMENTAL REPORT AND RECOMMENDATIONS


       This habeas corpus case, brought pro se by Petitioner Eddie Savage under 28 U.S.C. §

2254, is before the Court on Petitioner’s Objections (ECF No. 10) to the Magistrate Judge’s Denial

of Stay and Report and Recommendations (the “Report,” ECF No. 9). District Judge Cole has

recommitted the case to the Magistrate Judge for reconsideration in light of the Objections (Order,

ECF No. 11).



Denial of Stay



       Petitioner sought a stay of these habeas corpus proceedings pending the outcome of

proceedings in the Hamilton County Court of Common Pleas on his “Delayed Post-Conviction

2953.21” and “Amended Delayed Post-Conviction 2953.21” (State Court Record, ECF Nos. 21



                                                1
Case: 1:21-cv-00033-DRC-MRM Doc #: 12 Filed: 08/04/21 Page: 2 of 6 PAGEID #: 335




and 22). These pleadings were filed on November 24, 2020, and December 15, 2020, respectively,

and they remained pending as of the date the Return of Writ was filed, April 30, 2021.

       The Report denied a stay, applying the standard adopted in Rhines v. Weber, 544 U.S. 269

(2005). The Magistrate Judge reasoned that both pleadings were untimely under Ohio Revised

Code § 2953.21 and therefore the Common Pleas Court lacked jurisdiction to consider them on

the merits (Report, ECF No. 9, PageID 303). Neither party has reported to the Court any action

on those pleadings as of the date of this Supplemental Report.

       Petitioner objects that:

               Contrary to the Magistrates misapprehension - petitioner filed an
               affidavit within the amended Delayed post-conviction alerting the
               courts that when trial counsel came to meet with the Petitioner
               before trial, he presented the same depiction of the 17D and 17E that
               was published at trial (key on driver seat, 3-8x11 papers on the floor
               board of the truck). See Page #235 - That counsel handing over the
               same boost depiction as the court record 17D and 17E was just
               merely an attempted [sic] to conceal the conspiracy.


(Objections, ECF No. 10, PageID 325). The referenced page of the record, PageID 235, is labeled

by Petitioner as an affidavit of trial counsel Kip Guinan admitting that he presented the false

evidence to Savage before trial and that he conspired with Police Office Lampke and Prosecutor

Mary Polston to corrupt the outcome of the trial. However even on its face it is clear this document

is not an affidavit of attorney Guinan because it plainly bears Petitioner’s signature above the

notary’s jurat. This is simply not proof that the evidence was tampered with or falsified, much

less of any conspiracy among police, prosecution, and defense trial attorney.

       Regarding the Report’s conclusion that Petitioner’s Delayed and Amended Delayed post-

conviction petitions were untimely, Savage says in the body of the Amended Delayed Petition:

               Until February 5, 2020, where Petitioner was able to obtain copies
               of said exhibits, Petitioner presumed that Exhibits 17D and 17E

                                                 2
Case: 1:21-cv-00033-DRC-MRM Doc #: 12 Filed: 08/04/21 Page: 3 of 6 PAGEID #: 336




               were the same as depicted at trial. "The key on the driver seat and
               some paperwork on the floor board", upon receiving the copies of
               exhibits 17D and 17E, the Petitioner realized that exhibits at trial
               were different from those delivered to the jury for deliberation. (See
               Exhibits 8, 9, 10 and 11).

(Amended Delayed Petition, State Court Record, ECF No. 5, PageID 223.) There is in fact nothing

attached to the Amended Delayed Petition which is labeled Exhibit 8, 9, 10, or 11; the first labeled

exhibit is Exhibit 16. Id. at PageID 236.

       As further ground for a stay, Petitioner avers “On 9-10-2020, Petitioner filed a State habeas

corpus with Pickaway Coounty [sic]. The petition dehords [sic] the respondent furnished

record and therefore deprives the Magistrate recommendation from a meaningful review.”

(Objections, ECF No. 10, PageID 326). Petitioner did not include this Petition in his Motion for

Stay and does not present it now. Without the content of that Petition, the Court cannot judge

whether it merits a stay under Rhines.

       Petitioner advises that his currently pending petitions under Ohio Revised Code § 2953.21

present claims that the Hamilton County Court of Common Pleas lacked subject matter jurisdiction

to try him because the affidavit underlying the arrest warrant did not contain probable cause

(Objections, ECF No. 10, PageID 327). But lack of probable cause supporting an arrest warrant

would not prevent a common pleas court from having subject matter jurisdiction. Ohio common

pleas courts are courts of general jurisdiction. State ex rel. Winnefeld v. Court of Common Pleas

of Butler County, 159 Ohio St. 225 (1953); State ex rel Miller v. Court of Common Pleas of Lake

County, 151 Ohio St. 397 (1949). Only the Hamilton County Common Pleas Court would have

subject matter jurisdiction to try a felony case arising within that county. The grand jury returned

an indictment upon its finding of probable cause and an arrest warrant was issued on that finding

(Indictment, State Court Record, ECF No. 10, Ex. 1). That is sufficient to establish subject matter


                                                 3
Case: 1:21-cv-00033-DRC-MRM Doc #: 12 Filed: 08/04/21 Page: 4 of 6 PAGEID #: 337




jurisdiction.



Procedural Default



        The Report concluded all of Petitioner’s Grounds for Relief were procedurally defaulted.

The Magistrate Judge read Petitioner’s response to that defense as claiming he was actually

innocent and rejected that claim because the “new evidence” on which Savage relies does not meet

the demanding standards for such evidence prescribed by the Supreme Court in Schlup v. Delo,

513 U.S. 298, 324 (1995).

        Savage objects that the Report “fail[s] to test the false exhibits against the critical physical

evidence prong of Shlup [sic].” (Objections, ECF No. 10, PageID 328). But Savage has not

presented “new” evidence to this Court.         Instead he claims, as best the Magistrate Judge

understands it, that exhibits 17D and 17E as sent to the jury room are not the same exhibits 17D

and 17E that were admitted in evidence, a fact he claims he discovered in some undisclosed way

on February 5, 2020, and which he first presented in his “Motion to Request the Court to Notice

Plan [sic] Error under [Rule] 52(B)” (State Court Record, ECF No. 5, Ex. 18).

        The State defended against that Motion by arguing that Ohio R. Crim. P. 52(B) is not a

vehicle for post-conviction relief (State Court Record, ECF No. 5, Ex. 19, PageID 180). Such

relief can be obtained through a petition under Ohio Revised Code § 2953.21, but Savage’s motion

was untimely. Id. More importantly, because “[t]he photographs he discusses in the motion were

admitted during the trial,” the issue is barred by res judicata because it could have been raised on

direct appeal. Id. Judge Luebbers found the motion was not well taken (State Court Record ECF

No. 5, Ex. 20) and Savage did not appeal, leaving her finding that the motion was not well taken



                                                   4
Case: 1:21-cv-00033-DRC-MRM Doc #: 12 Filed: 08/04/21 Page: 5 of 6 PAGEID #: 338




unchallenged.

       Whatever Petitioner has presented to the state courts that he claims is new evidence, he has

presented no new evidence to this Court that satisfies Schlup. Thus he has not overcome his

procedural default in presenting this claim on direct appeal.

       The Report noted that under Ohio law claims of ineffective assistance of appellate counsel

must be made by way of an application to reopen the appeal under Ohio R. App. P. 26(B); Savage

has never made such an application and the time for doing so has passed. On this basis the Report

found any claims of ineffective assistance of appellate counsel to be procedurally defaulted.

       Petitioner objects that his Delayed Petition and Amended Delayed Petition depend on facts

outside the record (Objections, ECF No. 10, PageID 330). However, the Supreme Court of Ohjio

has plainly and consistently held that claims of ineffective assistance of appellate counsel cannot

be brought under Ohio Revised Code § 2953.21. State v. Murnahan, 63 Ohio St. 3d 60 (1992).



Conclusion



       The Magistrate Judge remains persuaded that all of Petitioner’s Grounds for Relief are

barred by procedural default and again respectfully recommends that the Petition be dismissed

with prejudice. Because reasonable jurists would not disagree with this conclusion, it is also

recommended that Petitioner be denied a certificate of appealability and that the Court certify to

the Sixth Circuit that any appeal would be objectively frivolous and should not be permitted to

proceed in forma pauperis.




                                                 5
Case: 1:21-cv-00033-DRC-MRM Doc #: 12 Filed: 08/04/21 Page: 6 of 6 PAGEID #: 339




August 3, 2021.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge


                           NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6, but service is complete when the document is mailed, not when it is received. Such
objections shall specify the portions of the Report objected to and shall be accompanied by a
memorandum of law in support of the objections. A party may respond to another party’s
objections within fourteen days after being served with a copy thereof. Failure to make objections
in accordance with this procedure may forfeit rights on appeal. 




                                                6
